Citation Nr: 0330770	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  93-26 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for residuals of 
cerebral contusion.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The appellant served on active duty from March 1976 to April 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the New 
York, New York Regional Office (RO).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] 
and the regulations implementing it are applicable to the 
appellant's claim.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

The record reflects that in August 2003, the RO sent the 
appellant a letter that was intended to comply with the 
notification requirements of the VCAA.  However, this 
notification is defective because the appellant was not 
clearly informed of the time limit for submitting requested 
information and evidence.  Specifically, the RO informed the 
appellant that it might process his claim on the current 
record if he did not respond within 30 days but it also 
informed the appellant that he would be afforded a period of 
one year in which to submit the requested evidence and 
information.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist 
the appellant.

In this regard, the Board notes that the appellant was 
granted disability benefits by the Social Security 
Administration; the appellant was found to be disabled from 
September 1991.  The United States Court of Appeals for 
Veterans Claims has made it clear that Social Security 
Administration records are relevant to claims for VA 
disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Finally, a review of the claims folder shows that an August 
2002 rating decision denied entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities (TDIU).  A notice of disagreement was 
received by the RO in December 2002.  

The appellant has not been provided a statement of the case 
in response to the foregoing notice of disagreement.  The 
United States Court of Appeals for Veterans Claims has held 
that where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is hereby REMANDED to the RO for 
the following action:

1.  With regard to the increased rating 
issue on appeal and the claim of 
entitlement to a TDIU, the RO should 
send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that 
any evidence and information submitted 
in response to the letter must be 
received within one year of the date of 
the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, 
the RO should so inform the appellant 
and his representative, and request them 
to provide the outstanding evidence.

3.  The RO should contact the Social 
Security Administration in order to 
obtain copies of all the records 
considered in arriving at that agency's 
October 1991 decision with respect to 
the appellant's claim for disability 
benefits.  

4.  When the above has been completed, 
the RO should schedule the appellant for 
a VA examination by a physician with the 
appropriate expertise to determine the 
nature and severity of the appellant's 
service-connected residuals of cerebral 
contusion.  The appellant should be 
properly notified of the date, time, and 
place of the examination in writing.  
The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner. 

After examination of the appellant, 
review of his pertinent medical history 
(to include November 1976, June 1993 and 
June 2003 VA examination reports), and 
with consideration of sound medical 
principles, the examiner should identify 
all current residuals of the appellant's 
cerebral contusion, and the severity 
thereof.

The examiner should also provide an 
opinion with supporting rational 
concerning the impact of the appellant's 
residuals of cerebral contusion on his 
ability to work.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefore should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the 
record. 

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the appellant's claim for a 
TDIU.  If the claim is not granted to 
the appellant's satisfaction, he should 
be provided a statement of the case and 
informed of the requirements to perfect 
his appeal with respect to the issue 
addressed in the statement of the case. 

6.  The RO should also readjudicate the 
increased rating issue on appeal and 
consider whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case to the appellant 
and his representative and afford them 
the requisite opportunity for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




